Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2018, 02/26/2019, 02/26/2020, 07/06/2020, 08/26/2020, 10/20/2020 and 05/13/2021, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-2 and 5-8 under 35 U.S.C. 103 as being unpatentable over Zawadzki (Diseases of the Colon & Rectum, 2008, 51, 1696-1702, cited in the previous Office action) in view of: i) Teixeira  (J. Immunology,  2005, 175, 5931-5939, cited in the previous Office action); ii) Wang (PNAS, 2016, E7240-E7249, cited in the previous Office action); and iii) Gao (Cell, 2016, 167, 397-404, cited in the previous Office action), is withdrawn in view of the Applicants’ arguments on the grounds that (+)-BAY K8644 is a Ca2+ antagonist which does not induce calcium influx and therefore, would not be expected to induce IFN production. Applicants cite Franckowiak et al (Eur. J. Pharmacol, 1985, 114, 223-226), in support of the Applicants’ arguments. Please see pages 4-6 of Remarks filed on 08/16/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment 

AMENDMENTS TO THE CLAIMS
Amend claim 1, so that claim 1 recites “A method of impairing tumor growth in a mammal having a tumor resistant to anti-PD-1 therapy, anti-CTLA4 therapy, or a combination thereof, comprising administering to the mammal, a pharmaceutical composition comprising (+)-BAY K8644 and at least one pharmaceutically acceptable excipient.”
Cancel claim 2.
Amend claim 8, so that claim 8 recites “The method of claim 6, further comprising administering radiation therapy to the mammal.”
Amend claim 9, so that claim 9 recites “The method of claim 1, wherein the tumor is melanoma.”
Amend claim 10, so that claim 10 recites “A method of impairing tumor growth in a mammal having a tumor resistant to anti-PD-1 therapy, anti-CTLA4 therapy, or a combination thereof, comprising administering to the mammal, a pharmaceutical composition comprising from about 0.01 mg/kg to about 500 mg/kg of (+)-BAY K8644 and at least one pharmaceutically acceptable excipient.”
Cancel claim 11.
Amend claim 12, so that claim 12 recites “The method of claim 10, wherein the amount of (+)-BAY K8644 is from 1 mg/kg to 4 mg/kg.”
Amend claim 13, so that claim 13 recites “The method of claim 12, wherein the tumor is melanoma.”
Amend claim 15, so that claim 15 recites “The method of claim 14, wherein the second therapeutic agent is radiation therapy.”
Amend claim 16, so that claim 16 recites “The method of claim 15, wherein the tumor is melanoma.”
Amend claim 17, so that claim 17 recites “The method of claim 14, wherein the second therapeutic agent is anti-CTLA4 antibody or anti-PD-1/PD-L1 antibody.”
Amend claim 18, so that claim 18 recites “The method of claim 17, further comprising administering radiation therapy to the mammal.”
Amend claim 19, so that claim 19 recites “The method of claim 18, wherein the tumor is melanoma.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A methof the instant invention (e.g., claim 1), is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, Zawadzki (Diseases of the Colon & Rectum, 2008, 51, 1696-1702, cited in the previous Office action), teaches that the administration of a calcium channel agonist, BAY K8644 was found to induce calcium influx and increase apoptosis (programmed cell death) in human colon cancer cells derived from primary tumor taken at surgery or from a commercially available colon cancer model cell line. Please see abstract, page 1698, last ¶ on left column and Figures 3-5. 
However, Zawadzki does not suggest or teach using (+)-BAY K8644, which is a calcium channel antagonist (see discussions above).

Conclusions
Claims 1, 5-10 and 12-19 are allowed.
Claims 2 and 11 are cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629